DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                        ROBERT KINZINGER,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-540



                         September 24, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Chris Helinger, Judge.

Robert Kinzinger, pro se.


PER CURIAM.

     Affirmed.

NORTHCUTT, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.


Opinion subject to revision prior to official publication.